WO                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


SEWARD PROPERTY, LLC,                  )
                                       )
                            Plaintiff, )
                                       )
      vs.                              )
                                       )
ARCTIC WOLF MARINE, INC., et al.,      )
                                       )                    No. 3:18-cv-0078-HRH
                          Defendants.  )
_______________________________________)

                                        ORDER

                             Motion for Summary Judgment;
                                   Motion to Dismiss

       Plaintiff moves for partial summary judgment.1 This motion is opposed by defendant

Henry Tomingas,2 and Tomingas moves for dismissal.3 The motion to dismiss is opposed


       1
       Docket No. 93.
       2
         Docket No. 95. Tomingas’ response is unorthodox in that Tomingas has copied
plaintiff’s motion for partial summary judgment and then crossed out certain parts and
handwritten other information on the copy. Given that Tomingas is proceeding pro per, the
court has considered his response despite its form. In addition, Tomingas has attached
several exhibits to his response. Plaintiff objects to these exhibits, arguing that Tomingas
has failed to authenticate the exhibits. Because many of the exhibits are emails sent by
Tomingas and pictures presumably taken by him, the exhibits, for the most part, could have
been authenticated by Tomingas. Thus, the court, in its discretion, has considered Tomingas’
exhibits, to the extent they are relevant, in deciding the instant motions.
       3
       Docket No. 97. Plaintiff contends that the motion to dismiss violates Local Civil
Rule 7.1(a)(2) which requires that a motion include “a brief discussion of applicable points
                                                                              (continued...)

                                            -1-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 1 of 20
by plaintiff.4 Oral argument was not requested and is not deemed necessary on either of the

two pending motions.

                                          Facts

       Plaintiff is Seward Property, LLC. Plaintiff “owns shoreside land in Seward, Alaska

and provides vessel owners with a place to drydock their vessels.”5

       Defendants are Arctic Wolf Marine, Inc., Henry Tomingas, and Del Schultz. As of

December 31, 2012, Tomingas owned 100% of Arctic Wolf.6 On March 25, 2016, Arctic

Wolf was involuntarily dissolved only to be reinstated on September 14, 2016.7 As of

December 31, 2016, according to State of Alaska corporation records, Schultz owned 100%

of Arctic Wolf and Tomingas was the President and Treasurer of the corporation.8 After

another round of involuntary dissolution and reinstatement in 2017, Arctic Wolf was again

involuntarily dissolved on October 31, 2019.




       3
       (...continued)
and authorities[.]” But given Tomingas’ pro per status, the court has considered Tomingas’
motion to dismiss.
       4
       Docket No. 100.
       5
       Verified Complaint [etc.] at 2, ¶ 2, Docket No. 1.
       6
       2013 Biennial Report, Exhibit 2, Verified Complaint [etc.], Docket No. 1.
       7
       Exhibit 2 at 3-4, Verified Complaint [etc.], Docket No. 1.
       8
       2017 Biennial Report, Exhibit 7, Verified Complaint [etc.], Docket No. 1.

                                            -2-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 2 of 20
       In late 2014-early 2015, Tomingas and Schultz spoke about the possibility of Schultz

purchasing the BERING EXPLORER from Tomingas.9 Schultz has testified that he was

interested in buying the vessel in order to develop an offshore gold mining project.10 Schultz

testified that he and Tomingas discussed exchanging some land that Schultz owned in

Arizona for the vessel but that the land was never transferred because “everything fell apart”

when the potential investor in the project died.11

       In March 2015, Tomingas mentioned to Schultz that he had an Alaska corporation

(Arctic Wolf) that Schultz might be interested in using for Schultz’s venture.12 Schultz

testified that the corporation “was just going to be a vehicle to make this whole project go

together.”13 Schultz testified that Tomingas never actually transferred his stock ownership

in Arctic Wolf to him.14 Schultz further testified that he was not aware that the State of

Alaska corporation documents show him as owning 100% of the shares in Arctic Wolf in


       9
        Exhibit 1 at 19, Defendant, Counter-Plaintiff Henry Tomingas Response, Docket No.
95.
       10
         Deposition of Del Schultz at 20:5-24:22, Exhibit 3, Declaration of R. Isaak Hurst
[etc.], which is appended to Plaintiff[] Seward Property’s Partial Motion for Summary
Judgment, Docket No. 93.
       11
            Id. at 32:3-33:11.
       12
           Exhibit 1 at 21, Defendant, Counter-Plaintiff Henry Tomingas Response, Docket No.
95.
       13
        Schultz Deposition at 38:18-21, Exhibit 3, Plaintiff[] Seward Property’s Partial
Motion for Summary Judgment, Docket No. 93.
       14
            Id. at 39:21-25.

                                             -3-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 3 of 20
2016.15 Tomingas, however, testified that in 2015, he sent Schultz “a quitclaim deed for

whatever my interest was in Arctic Wolf Marine.”16

       In March 2015, Tomingas advised Schultz that he was going to send Schultz two bills

of sale for the BERING EXPLORER, one being a U.S. Coast Guard document and the other,

a “simple bill of sale[.]”17 Neither of these bills of sale has been made part of the record in

this case. However, the record does contain a U.S. Coast Guard bill of sale dated October

2, 2017, in which Tomingas purported to sell the BERING EXPLORER to Del Schultz d/b/a

President, Arctic Wolf Marine, Inc.18 This bill of sale was terminated on 2/27/201819 because

“no action ha[d] been taken to complete the documentation/deletion of this vessel. . . .”20

Tomingas noted on the letter he received from the Coast Guard regarding the termination of

the bill of sale that he spoke to Schultz about this issue and that “Del did not want vessel

documented[.]”21




       15
        Id. at 42:13-43:2.
       16
        Deposition of Henry Tomingas at 107:17-18, Exhibit 5, Hurst Declaration, which
is appended to Plaintiff[] Seward Property’s Partial Motion for Summary Judgment, Docket
No. 93.
       17
        Exhibit 3, Motion for Dismissal, Docket No. 97.
       18
        Exhibit 1 at 6, Declaration of R. Isaak Hurst [etc.], Docket No. 101.
       19
        Id.
       20
        Id. at 5.
       21
        Id.

                                             -4-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 4 of 20
       Tomingas contends that the BERING EXPLORER was hauled out and blocked in

November of 2015. Mark Nelson, plaintiff’s owner and manager, avers that the vessel was

not delivered to plaintiff’s property until sometime in March 2016.22 Tomingas contends that

the haul out was done by Will Allen and that Allen was plaintiff’s manager. However,

Nelson avers that “Will Allen has never been an employee or manager of Seward Property.

He operates a business named Quicksilver Marine that performed work for Tomingas and

Shultz, [sic] including the haul out of the vessel.”23

       Tomingas contends that the haul out was “botched.”24 There is evidence in the record,

in the form of an email from Allen to Schultz, in which Allen admits that “[t]here was a foul

up from the beginning on the timing of the haul out[,]” but Allen contends that any rumors

“about damaged frames” as result of the haul out were “simply untrue.”25 Tomingas also

contends that the BERING EXPLORER has been improperly blocked, thereby damaging the

vessel further.

       On or about March 10, 2016, plaintiff and Arctic Wolf entered into a Vessel Storage

Agreement for the storage of the BERING EXPLORER.26 The Agreement defined the


       22
        Declaration of Mark Nelson [etc.] at 2, ¶ 6, Notice of Errata [etc.], Docket No. 98.
       23
        Declaration of Mark Nelson [etc.] at 2, ¶ 4, Docket No. 102.
       24
        Defendant, Counter-Plaintiff Henry Tomingas Response at 4, Docket No. 95,
       25
        Exhibit 1 at 8, Hurst Declaration, Docket No. 101.
       26
        Vessel Storage Agreement, Exhibit 1, Nelson Declaration, Notice of Errata [etc.],
                                                                          (continued...)

                                              -5-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 5 of 20
“Owner” as “the individual or entity that owns or operates the Vessel(s) specified in this

document, which is being stored or repaired at Seward Property.”27 The Agreement stated

that Arctic Wolf was the “Owner” of the BERING EXPLORER, the vessel to be stored by

plaintiff.28 The Agreement listed Schultz as the owner of Arctic Wolf.29 Tomingas signed

the Agreement on behalf of Arctic Wolf and listed his title as “manager.”30 Per the terms of

the Agreement, “the Owner” of the BERING EXPLORER was to pay plaintiff $700 per

month “for storing the vessel beginning October 23, 2015[;]” “$200.00 per month for storing

additional equipment located on the property, i.e. Excavator, screening plant, fire truck

generator, etc.[;]” and “$1,500 annually for blocking the vessel.”31 Schultz testified that he

never instructed Tomingas to sign the Storage Agreement.32 Tomingas testified that he

signed the Agreement “not as a[n] individual, but for . . . Del and for his operations.”33



       26
       (...continued)
Docket No. 98.
       27
        Id. at 2.
       28
        Id. at 1.
       29
        Id. at 10.
       30
        Id.
       31
        Id. at 1.
       32
         Schultz Deposition at 57:3-5, Exhibit 3, Hurst Declaration, which is appended to
Plaintiff[] Seward Property’s Partial Motion for Summary Judgment, Docket No. 93.
       33
         Tomingas Deposition at 230:9-12, Exhibit 5, Hurst Declaration, which is appended
to Plaintiff[] Seward Property’s Partial Motion for Summary Judgment, Docket No. 93.

                                             -6-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 6 of 20
       Plaintiff contends that Arctic Wolf stopped paying the storage fees for the vessel and

the equipment on December 1, 2017.

       Plaintiff commenced this action on March 19, 2018. Both Schultz and Tomingas filed

answers to plaintiff’s complaint in which they stated their intent to appear pro per.34 Arctic

Wolf did not answer plaintiff’s complaint.

       On June 29, 2018, plaintiff filed an amended complaint.35 In its amended complaint,

plaintiff asserts breach of contract, breach of the covenant of good faith and fair dealing,

unjust enrichment, intentional and negligent misrepresentation, and indemnification claims.

Tomingas answered the amended complaint and has asserted a counterclaim for intentional

interference with contract against plaintiff and cross-claims of breach of contract and

indemnity against Shultz.36 Tomingas was represented by counsel when his amended answer

was filed, but his counsel has since withdrawn and Tomingas is again proceeding pro per.

Neither Schultz nor Arctic Wolf answered plaintiff’s amended complaint.

       A default against Arctic Wolf was entered on March 14, 2019.37 But, a default

judgment has not yet been entered against Arctic Wolf.




       34
        Docket Nos. 7 and 8.
       35
        Docket No. 15.
       36
        Docket No. 61.
       37
        Order re Motion for Judgment on the Pleadings (etc.) at 6, Docket No. 49.

                                             -7-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 7 of 20
       Plaintiff now moves for summary judgment on its breach of contract and breach of

the implied covenant of good faith and fair dealing claims and on Tomingas’ counterclaim

for intentional interference with contract. Tomingas has filed a motion to dismiss in

response, which the court has treated as a cross-motion for partial summary judgment, even

though it was filed after the dispositive motion deadline in this case.

                                          Discussion

       Summary judgment is appropriate when there are no genuine issues of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

initial burden is on the moving party to show that there is an absence of genuine issues of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). If the moving party meets

its initial burden, then the non-moving party must set forth specific facts showing that there

is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

In deciding a motion for summary judgment, the court views the evidence of the non-movant

in the light most favorable to that party, and all justifiable inferences are also to be drawn in

its favor. Id. at 255. “‘[T]he court’s ultimate inquiry is to determine whether the ‘specific

facts’ set forth by the nonmoving party, coupled with undisputed background or contextual

facts, are such that a rational or reasonable jury might return a verdict in its favor based on

that evidence.’” Arandell Corp. v. Centerpoint Energy Services, Inc., 900 F.3d 623, 628–29

(9th Cir. 2018) (quoting T.W. Elec. Service, Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d

626, 631 (9th Cir. 1987)). “When[,]” as here, the “parties submit cross-motions for summary


                                              -8-


        Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 8 of 20
judgment, [e]ach motion must be considered on its own merits.” Fair Housing Council of

Riverside County, Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (citation

omitted).

       breach of contract claim

       “In order to assert a claim for breach of contract, a plaintiff must generally allege: (1)

existence of a contract; (2) breach; (3) causation; and (4) damages.” Nicdao v. Chase Home

Finance, 839 F. Supp. 2d 1051, 1068 (D. Alaska 2012). Plaintiff argues that each of these

elements are undisputed in this case.

       As to the first element, there is no dispute that the Vessel Storage Agreement was a

valid contract between plaintiff and the corporation, Arctic Wolf Marine. Tomingas has

“admitt[ed] that Arctic Wolf Marine[] entered into the Storage Agreement with Seward and

did so in its ordinary course of business.”38 Schultz failed to respond to plaintiff’s Second

Request for Admission No. 1, which asked Schultz to “[a]dmit that on or about March 6th,

2016, YOU entered into a STORAGE AGREEMENT with SEWARD for the storage of the

VESSEL[.]”39 For purposes of the Requests for Admissions, “YOU” was defined as

“defendant Del Schultz in his individual capacity and in his capacity as an officer, director,


       38
        Responses to Plaintiff’s Second Requests for Admissions at 5, Exhibit 2, Hurst
Declaration, which is appended to Plaintiff[] Seward Property’s Partial Motion for Summary
Judgment, Docket No. 93.
       39
        Plaintiff Seward Property’s Second Set of Requests for Admissions to Defendant
Del Schultz at 4, Exhibit 1, Hurst Declaration, which is appended to Plaintiff[] Seward
Property’s Partial Motion for Summary Judgment, Docket No. 93.

                                              -9-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 9 of 20
shareholder, manager or agent of Arctic Wolf Marine, Inc.”40 “‘It is undisputed that failure

to answer or object to a proper request for admission is itself an admission[.]’” A. Farber &

Partners, Inc. v. Garber, 237 F.R.D. 250, 254 (C.D. Cal. 2006) (quoting Asea, Inc. v. S.

Pacific Transp. Co., 669 F.2d 1242, 1245 (9th Cir. 1982)). Thus, Schultz has admitted that

the Vessel Storage Agreement was a valid contract.

       As to the second element, whether there has been a breach, there is no dispute Arctic

Wolf stopped making payments under the Agreement on December 1, 2017. Nelson avers

that no payments were made after December 1, 2017.41 Schultz did not respond to plaintiff’s

Second Request for Admission No. 2 which asked him to “[a]dmit that on or about December

1, 2017, YOU stopped paying storage fees to SEWARD for storage of the VESSEL, and

have not paid storage fees since that date.”42 Schultz also did not respond to plaintiff’s

Second Request for Admission No. 3, which asked him to “[a]dmit that YOU have not paid

the amounts due for storage of the heavy equipment at SEWARD’s storage facility.”43 Thus,

Schultz is deemed to have admitted that Arctic Wolf breached the Agreement. Moreover,




       40
        Id. at 3.
       41
        Nelson Declaration at 2, ¶ 7, Notice of Errata [etc.], Docket No. 98.
       42
         Plaintiff Seward Property’s Second Set of Requests for Admissions to Defendant
Del Schultz at 4, Exhibit 1, Hurst Declaration, appended to Plaintiff[] Seward Property’s
Partial Motion for Summary Judgment, Docket No. 93.
       43
        Id.

                                            -10-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 10 of 20
at his deposition, Schultz testified that he stopped paying plaintiff although he could not

recall specifically when the payments stopped.44

       Tomingas’ attempt to show that there are questions of fact as to whether the Storage

Agreement was breached fails. “If a party fails to perform its own obligations under a

contract, and no valid excuse for non-performance exists, the performance obligations of the

other party are discharged.” Grace v. Insur. Co. of N. Amer., 944 P.2d 460, 464 n.8 (Alaska

1997). Tomingas contends that plaintiff did not perform its own obligations under the

Storage Agreement because the vessel was not properly blocked, the vessel ground cover was

off center, the vessel was occupied by plaintiff’s employees, vessel equipment was damaged,

and valuable equipment was removed from the vessel. Tomingas offers some grainy black

and white photographs which he suggests show the improper blocking and that a crane is

missing from the vessel.45 Tomingas also contends that most of the wires on the vessel have

been cut and that the engine and generator were damaged.

       The grainy black and white photographs offered by Tomingas do not create any

genuine issues of material fact. While the photographs show that there was a crane on the

vessel at the time of the haul out, there is nothing that shows that the crane is now missing.

Moreover, Nelson avers that he “told Tomingas’ contractor, Quicksilver Marine, to move


       44
         Schultz Deposition at 60:14-61:23, Exhibit 3, Hurst Declaration, which is appended
to Plaintiff[] Seward Property’s Partial Motion for Summary Judgment, Docket No. 93.
       45
          Exhibit 1 at 13-14, Defendant, Counter-Plaintiff Henry Tomingas Response, Docket
No. 95.

                                            -11-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 11 of 20
equipment that was staged on the ground at the bow of the vessel because it was blocking

traffic in the storage yard. I believe Quicksilver Marine then moved the crane to its present

position near the M/V BE[]RING EXPLORER.”46 Attached to Nelson’s declaration are

“photographs of the crane showing its present condition and position relative to the vessel.”47

Tomingas’ photographs also do not show what wires were cut or how the engine and

generator were damaged.

       As to the third and fourth elements, there can be no dispute that plaintiff has been

damaged as a result of Arctic Wolf’s breach of the contract. As Nelson avers, Arctic Wolf

has “not paid the amounts due under the contract” and “[d]efendants still have not removed

the Vessel. . . .”48

       Plaintiff is entitled to summary judgment on its breach of contract claim against Arctic

Wolf. And, if Arctic Wolf is liable to plaintiff for breach of contract, which it is, then

plaintiff argues that the court “should ignore the corporate form of Arctic Wolf Marine and

impose liability directly on defendants Tomingas and Schultz personally.”49 In other words,

plaintiff seeks to pierce the corporate veil of Arctic Wolf in order to hold Tomingas and

Schultz personally liable for the breach of the Storage Agreement.


       46
          Nelson Declaration at 2, ¶ 3, Docket No. 102.
       47
          Nelson Declaration at 2, ¶ 3 and Exhibit 1 thereto, Docket No. 102.
       48
          Nelson Declaration at 2, ¶ 9, Notice of Errata [etc.], Docket No. 98.
       49
          Plaintiff[] Seward Property’s Partial Motion for Summary Judgment at 13, Docket
No. 93.

                                             -12-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 12 of 20
       The court applies state law to determine whether the corporate veil can be pierced.

S.E.C. v. Hickey, 322 F.3d 1123, 1128 (9th Cir. 2003). Under Alaska law, “[t]he corporate

veil . . . may be pierced if the corporate form is used to defeat public convenience, justify

wrong, commit fraud, or defend crime—a misconduct standard.” L.D.G., Inc. v. Brown, 211

P.3d 1110, 1125 (Alaska 2009) (citation omitted). “The corporate veil may [also] be pierced

when a corporation is nothing more than a ‘mere instrument’ of a shareholder[.]” Id. “The

corporate form may be disregarded in Alaska under either of” these two alternative standards.

Brown v. Knowles, 307 P.3d 915, 929 (Alaska 2013).

       “The misconduct standard of veil piercing ‘exists to prevent a party from obtaining

an advantage through deceptive or manipulative conduct.’” Pister v. State, Dep’t of

Revenue, 354 P.3d 357, 364 (Alaska 2015) (quoting Elliott v. Brown, 569 P.2d 1323, 1326

(Alaska 1977)). Plaintiff contends that Tomingas and Schultz used Arctic Wolf, a corporate

shell company, to avoid their obligations under the Vessel Storage Agreement and to avoid

culpability for violation of the Alaska Abandoned and Derelict Vessels Act. That Act makes

it unlawful to “store or leave a derelict vessel . . . at any private property without the consent

of the owner of the property.” AS 30.30.010(a)(2). Although plaintiff makes this argument

as to both Tomingas and Schultz, plaintiff only cites to evidence that relates to Schultz.

More specifically, plaintiff cites to a series of requests for admission that Schultz failed to

answer:




                                              -13-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 13 of 20
      Second Request for Admission No. 5: Admit that by not paying
      SEWARD for the storage of the VESSEL YOU acted in a way
      that a reasonable person would construe as unfair.

      Second Request for Admission No. 6: Admit that at the time
      YOU entered into the STORAGE AGREEMENT, YOU were
      aware that the VESSEL needed extensive restoration.

      Second Request for Admission No. 7: Admit that at the time
      YOU entered into the STORAGE AGREEMENT, YOU lacked
      the capital to pay storage fees due under the terms of the
      STORAGE AGREEMENT.

      Second Request for Admission No. 8: Admit that at the time
      YOU entered into the STORAGE AGREEMENT, YOU did so
      in the course of business, as an officer, director or agent of
      Arctic Wolf Marine Inc.

      Second Request for Admission No. 9: Admit that at the time
      YOU entered into the STORAGE AGREEMENT, YOU did so
      in YOUR personal capacity for YOUR personal interests.

      Second Request for Admission No. 10: Admit that YOU used
      funds from a personal bank account to pay for costs associated
      with performing YOUR duties under the STORAGE AGREE-
      MENT.

      ***

      Second Request for Admission No. 20: Admit that the VESSEL
      never had the insurance required under the STORAGE AGREE-
      MENT.

      Second Request for Admission No. 21: Admit the VESSEL’s
      Certificate of Documentation had expired when YOU entered
      into the STORAGE AGREEMENT.[50]


50
 Plaintiff Seward Property’s Second Set of Requests for Admissions to Defendant
                                                                   (continued...)

                                  -14-


Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 14 of 20
Plaintiff argues that if these requests for admission are deemed admitted, then they establish

that Schultz “stored a derelict vessel at Seward Property’s storage yard and lacked the capital

to pay the storage fees or to restore the Vessel to a seaworthy condition.”51 Thus, plaintiff

argues that the misconduct standard for piercing the corporate veil as to Schultz has been

met.

       The court agrees. By failing to answer the foregoing requests for admission, which

are now deemed admitted, Schultz has admitted that the misconduct standard for piercing the

corporate veil has been met. Plaintiff is entitled to summary judgment that the corporate veil

of Arctic Wolf Marine may be pierced as to Schultz under the misconduct standard. But

because plaintiff has cited to no evidence in support of its contention that this standard can

be met as to Tomingas, plaintiff is not entitled to summary judgment that the corporate veil

may be pierced as to Tomingas under the misconduct standard.

       Plaintiff also argues that the corporate veil may be pierced as to both Schultz and

Tomingas under the mere instrument standard. Under this test, the court

               ask[s] whether (a) the shareholder sought to be charged owns all
               or most of the stock of the corporation; (b) the shareholder has
               subscribed to all of the capital stock of the corporation or
               otherwise caused its incorporation; (c) the corporation has
               grossly inadequate capital; (d) the shareholder uses the property

       50
        (...continued)
Del Schultz at 4-7, Exhibit 1, Hurst Declaration, which is appended to Plaintiff[] Seward
Property’s Partial Motion for Summary Judgment, Docket No. 93.
       51
          Plaintiff[] Seward Property’s Partial Motion for Summary Judgment at 18, Docket
No. 93.

                                             -15-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 15 of 20
              of the corporation as his own; (e) the directors or executives of
              the corporation act independently in the interest of the corpora-
              tion or simply take their orders from the shareholder in the
              latter’s interest; and (f) the formal legal requirements of the
              corporation are observed.

L.D.G., 211 P.3d at 1125–26. “‘It is not necessary for all six factors to be satisfied before

instrumentality can be found,’ but the factors help the fact-finder to decide whether the

evidence favors piercing the veil.” Id. (quoting Nerox Power Sys., Inc. v. M–B Contracting

Co., 54 P.3d 791, 802 (Alaska 2002)).

       Plaintiff’s mere instrument argument fails on the first factor. With what is currently

before the court, it remains unclear as to who owned the stock in Arctic Wolf at the time the

Storage Agreement was signed. Tomingas contends that Schultz owned the corporation in

March 2016 and Schultz contends that he did not. And, plaintiff has not offered any

evidence either way. The last biennial report filed for Arctic Wolf provides that as of

December 31, 2016, Schultz owned 100% of the corporation, but that does not necessarily

mean that he owned 100% of the corporation as of March 2016, when the Storage Agreement

was signed. Plaintiff is not entitled to summary judgment that the corporate veil may be

pierced as to either Schultz or Tomingas under the mere instrument test.

       breach of the implied covenant of good faith and fair dealing

       “In Alaska, all contracts also include the implied covenant of good faith and fair

dealing.” Nicdao, 839 F. Supp. 2d at 1068. “The purpose of the covenant of good faith and

fair dealing is to effectuate the reasonable expectations of the parties to the agreement, not


                                            -16-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 16 of 20
to alter those expectations.” Id. (citation omitted). “Thus, the covenant cannot be interpreted

to prohibit what is expressly permitted by the contract.” Id. at 1068-69 (citation omitted).

“The covenant of good faith and fair dealing includes both subjective and objective

elements.” Id. at 1069. “The subjective element prohibits one party from acting to deprive

the other of the benefit of the contract.” Id. (citation omitted). “The objective element

requires each party to act in a manner that a reasonable person would regard as fair.” Id.

(citation omitted). “A party asserting a breach of the covenant must show that both the

subjective and objective elements of the covenant have been violated.” Id.

          Plaintiff argues that there can be no dispute that “Schultz . . . breached the implied

covenant of good faith and fair dealing. . . .”52 Schultz did not respond to plaintiff’s Second

Request for Admission No. 4, in which he was asked to “[a]dmit that by not paying

SEWARD for the storage of the VESSEL or heavy equipment, YOU deprived SEWARD of

its benefit under the STORAGE AGREEMENT.”53 Schultz also did not respond to

plaintiff’s Second Request for Admission No. 5 which asked him to “[a]dmit that by not

paying SEWARD for the storage of the VESSEL YOU acted in a way that a reasonable




       52
          Plaintiff[] Seward Property’s Partial Motion for Summary Judgment at 13, Docket
No. 93.
       53
        Plaintiff Seward Property’s Second Set of Requests for Admissions to Defendant
Del Schultz at 4, Exhibit 1, Hurst Declaration, which is appended to Plaintiff[] Seward
Property's Partial Motion for Summary Judgment, Docket No. 93.

                                              -17-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 17 of 20
person would construe as unfair.”54 Thus, plaintiff argues that Schultz has admitted that both

the objective and subjective elements of a breach of the implied covenant claim have been

met. Moreover, at his deposition, Schultz testified that the “nonpayment” to plaintiff was not

fair.55

          As an initial matter, this claim can only be asserted against Arctic Wolf. It cannot be

asserted directly against Schultz as he was not a party to the Storage Agreement. As to

Arctic Wolf, as set above, “YOU” for purposes of the requests for admissions included both

Schultz individually and the actions he took on behalf of the corporation, Arctic Wolf. Thus,

Schultz has admitted that Arctic Wolf breached the implied covenant of good faith and fair

dealing. Plaintiff is entitled to summary judgment that Arctic Wolf breached the covenant

of good faith and fair dealing. And, as set out above, Schultz is personally liable for this

breach because the corporate veil of Arctic Wolf may be pierced as to Schultz.

          intentional interference counterclaim

          Plaintiff argues that it is entitled to summary judgment on Tomingas’ intentional

interference with contract counterclaim.

                 The tort of intentional interference with contractual relations has
                 six elements: “(1) an existing contract between [the plaintiff]
                 and a third party; (2) defendant’s knowledge of the contract and
                 intent to induce a breach; (3) breach; (4) wrongful conduct of


          54
           Id.
          55
         Schultz Deposition at 63:1-3, Exhibit 3, Hurst Declaration, which is appended to
Plaintiff[] Seward Property’s Partial Motion for Summary Judgment, Docket No. 93.

                                                -18-


          Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 18 of 20
              the defendant causing the breach; (5) damages; and (6) absence
              of privilege or justification for the defendant’s conduct.”

Cornelison v. TIG Insur., 376 P.3d 1255, 1269 (Alaska 2016) (quoting K & K Recycling,

Inc. v. Alaska Gold Co., 80 P.3d 702, 716 (Alaska 2003)).

       Tomingas’ counterclaim is based on an allegation that he and Schultz “arrived at an

agreement for the sale of” the BERING EXPLORER whereby “Tomingas would transfer title

to” Schultz and Schultz “would convey real estate in Arizona as purchase consideration.”56

But, Tomingas has admitted “that no bilaterally executed document exists concerning sale

of the Vessel.”57 In this instance, there must be an executed writing in order for there to be

a valid contract because the alleged contract involves the sale of real property. Both Alaska

and Arizona have statutes of fraud which require that contracts for the sale of real property

be executed in writing. AS 09.25.010(b); A.R.S. § 44-101(6). This claim also fails as there

is no evidence that plaintiff was aware of the alleged contract between Tomingas and

Schultz. And, in fact, Nelson avers that “[n]either I, nor Seward Property, were made aware

of this alleged oral contract between Tomingas and” Schultz.58 Plaintiff is entitled to

summary judgment on Tomingas’ intentional interference with contract counterclaim.



       56
       Amended Answer, Counterclaim, and Crossclaim of Henry Tomingas at 17, ¶ 12,
Docket No. 61.
       57
        Tomingas’ Response to Request for Admissions, Exhibit 2 at 10, Hurst Declaration,
which is appended to Plaintiff[] Seward Property’s Partial Motion for Summary Judgment,
Docket No. 93.
       58
        Nelson Declaration at 3, ¶ 11, Notice of Errata [etc.], Docket No. 98.

                                            -19-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 19 of 20
                                        Conclusion

       Tomingas’ motion to dismiss59 is denied. Plaintiff’s motion for partial summary

judgment60 is granted in part and denied in part. The motion is granted as to plaintiff’s

breach of contract and breach of the implied covenant of good faith and fair dealing claims

against Arctic Wolf Marine, Inc. The motion is granted as to plaintiff’s contention that the

corporate veil of Arctic Wolf Marine, Inc. may be pierced as to defendant Schultz. The

motion is also granted as to Tomingas’ intentional interference with contract counterclaim,

and this counterclaim is dismissed with prejudice. Plaintiff’s motion is otherwise denied.

              DATED at Anchorage, Alaska, this 23rd day of December, 2020.

                                                  /s/ H. Russel Holland
                                                  United States District Judge




       59
        Docket No. 97.
       60
        Docket No. 93.

                                           -20-


       Case 3:18-cv-00078-HRH Document 107 Filed 12/23/20 Page 20 of 20
